DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 26 November 2019. Claims 1-9 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. 
Information Disclosure Statement
The IDS received on 26 November 2019 has been considered. 
The IDS received on 30 October 2020 has been considered. 
Specification
The title of the invention is objected to because it is not sufficiently descriptive. A new title is required that is more clearly indicative of the invention to which the claims are directed. The title "Vehicle control system for adjusting longitudinal motion to reduce deviation of lateral motion" is offered for consideration but is not strictly required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "calculation unit" and "control unit".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,926,794 B2 (Muruyama et al., hereinafter "Muruyama"). 

As to claim 1, Muruyama discloses a vehicle motion control system, comprising: 
	a steering angle sensor for detecting a steering angle (Fig 1 - steering angle sensor (62)); 
	a vehicle speed sensor for detecting a vehicle speed (Fig 1 - vehicle speed sensor (66)); 
	a lateral acceleration sensor for detecting an actual lateral acceleration of a vehicle body (Fig 1 - lateral acceleration sensor (68)); 
	a reference lateral acceleration calculation unit configured to calculate a reference lateral acceleration from the steering angle and the vehicle speed (Fig 4, col 6 ln 27-33 - "Signals indicating a steering angle MA [...] are input from the steering angle sensor 62 [...] to the braking ECU 22, and signals indicating a [...] lateral acceleration Gy of the vehicle are input to the braking ECU 22 from a [...] lateral acceleration sensor 68", col 6 ln 48-51 - "the braking ECU 22 calculates a second target yaw moment My2 of the vehicle as a feed forward control amount for improving a turning performance of the vehicle", col 9 ln 2-6 - "The second target yaw moment Myt2 is a target yaw moment of the feed forward control for reducing a rate of decrease of the yaw gain [...] of the vehicle due to an increase in an absolute value of the lateral acceleration Gy of the vehicle"); 
	a required longitudinal force calculation unit configured to calculate a required longitudinal force for reducing a deviation of the actual lateral acceleration relative to the reference lateral acceleration (col 7 ln 44-47 - "In step 40, converted longitudinal forces Fmy and Fgx are calculated as longitudinal forces of the vehicle required to achieve the target yaw moment Myt and the target deceleration Gxt, respectively"); and 
	a longitudinal force control unit configured to control an output of at least one of a brake and a power plant such that the required longitudinal force is generated (col 7 ln 4-6 - "the driving ECU 20 and the braking ECU 22 each include a microcomputer and a drive circuit", col 8 ln 10-14 - "In step 70, a target driving force Fdrt of the vehicle is calculated according to the following equation (3), and a target braking force Fbint to be applied to the turning inner front and rear wheels is set to the converted longitudinal force Fmy", col 8 ln 17-19 - "In step 80, the engine 24 and the transmission 28 are controlled so that a driving force of the vehicle becomes the target driving force Fdrt", col 8 ln 26-27 - "In step 90, braking pressures of the wheels are controlled based on a master cylinder pressure").

As to claim 2, Muruyama discloses the vehicle motion control system according to claim 1, and further discloses wherein a dead zone is provided to each of the reference lateral acceleration and the actual lateral acceleration (Fig 4, col 9 ln 10-16 - "an absolute value of the second target yaw moment Myt2 is 0 when an absolute value of the lateral acceleration Gy is not more than a first reference value Gy1 [...] and is a maximum value Myt2max [...] when the absolute value of the lateral acceleration Gy is equal to or larger than a second reference value Gy2").

As to claim 3, Muruyama discloses the vehicle motion control system according to claim 1, and further discloses the required longitudinal force calculation unit is configured to calculate the required longitudinal force as a feedback control process based on the deviation (col 6 ln 44-48 - "the braking ECU 22 calculates a target deceleration Gxt and a first target yaw moment My1 of the vehicle for reducing a degree of understeer of the vehicle as a feedback control amount for the yaw rate of the vehicle 12", col 8 ln 43-47 - "a first target yaw moment Myt1 of the feedback control and a target deceleration Gxt of the vehicle for reducing a degree of understeering of the vehicle 12 by reducing an absolute value of the yaw rate deviation .delta.YR are calculated").

As to claim 4, Muruyama discloses the vehicle motion control system according to claim 3, and further discloses the system further comprising a steering state determination unit configured to determine a steering state based on the actual lateral acceleration and the reference lateral acceleration (col 8 ln 39-41 - "a yaw rate deviation .delta.YR is calculated as a deviation YRt-YR between the normative yaw rate YRt and an actual yaw rate YR of the vehicle 12", col 8 ln 43-47, col 8 ln 60-64 - "when a magnitude of an actual yaw rate YR is larger than a magnitude of the normative yaw rate YRt, that is, when the vehicle is in an oversteer state, although not shown in the drawing, an oversteer control for applying a braking force to at least turning outer front wheel may be performed"), 
	wherein the required longitudinal force calculation unit is configured to set a threshold value for the deviation according to at least one of the steering state, the vehicle speed, and the actual lateral acceleration and to perform the feedback control process based on a control deviation that is obtained by providing a dead zone defined by the threshold value to the deviation (col 8 ln 49-59 - "when the absolute value of the yaw rate deviation .delta.YR is equal to or smaller than a control start reference value .delta.YR1 [...] the first target yaw moment Myt1 and the target deceleration Gxt are calculated to 0. When the absolute value of the yaw rate deviation .delta.YR exceeds the control start reference value .delta.YR1 and subsequently becomes equal to or less than a control termination reference value .delta.YR2 [...] the first target yaw moment Myt1 and the target deceleration Gxt are calculated to 0").

As to claim 5, Muruyama discloses the vehicle motion control system according to claim 4, and further discloses wherein the required longitudinal force calculation unit is configured to calculate the required longitudinal force by multiplying the control deviation by a control gain (col 12 ln 47-52 - "a target driving force Fdrt may be calculated by subtracting a converted longitudinal force Fgx from a driver-requested longitudinal force Fdr and adding a product K*Fmy of a coefficient K and a converted longitudinal force Fmy according to the following equation (4) where K is a positive fixed coefficient larger than 0 and smaller than 1").

As to claim 6, Muruyama discloses the vehicle motion control system according to claim 4, and further discloses wherein the required longitudinal force calculation unit is configured to set a limit value for the required longitudinal force according to the control deviation and the vehicle speed and to limit the required longitudinal force to the limit value (col 8 ln 36-38 - "a normative yaw rate YRt of the vehicle 12 is calculated based on a steering angle MA and a vehicle speed V", col 9 ln 22-29 - "a guard value Myguard is calculated by referring to the map shown in FIG. 5 based on a driver-requested longitudinal force Fdr calculated in step 20. The map shown in FIG. 5 is a map of a guard value for limiting the second target yaw moment Myt 2 so as to prevent a lateral force of the inner front wheel from decreasing due to the braking force applied to the inner front wheel in order to reduce a degree of understeer of the vehicle").

As to claim 7, Muruyama discloses the vehicle motion control system according to claim 1, and further discloses wherein a dead zone is provided to the required longitudinal force (col 9 ln 36-40 - "As shown in FIG. 5, the guard value Myguard is 0 when a driver-requested longitudinal force Fdr is 0, and becomes a maximum value Myguardmax (a positive constant) when the driver-requested longitudinal force Fdr is greater than or equal to a reference value Fdr1").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muruyama in view of US 2017/0137023 A1 (Anderson et al., hereinafter "Anderson"). 

As to claim 8, Muruyama discloses the vehicle motion control system according to claim 1. 
	Anderson teaches the limitations not expressly further disclosed by Muruyama, namely: 
	the system further comprising: 
	a suspension device configured to be capable of generating a pitching moment in the vehicle body (Fig 1 - active suspension, para [0008] - "The vehicle suspension system may include an active suspension system, which may include a plurality of actuators capable of operating in at least three modes corresponding to quadrants of operation", para [0023] - "the method may further include cooperatively controlling vehicle motion with individual networked systems to reduce at least one of roll, heave, and pitch motion"); and 
	a pitching moment control unit configured to control the pitching moment generated by the suspension device (para [0155] - "the active suspension system may modify the average suspension geometry for improved traction performance"), 
	wherein the pitching moment control unit comprises: 
	a required pitching moment calculation unit configured to calculate a required pitching moment which is a pitching moment in a direction to cancel out a pitching moment caused due to the required longitudinal force (para [0144] - "With a slippage event occurring and properly detected, the active safety suspension system can temporarily create more lateral force on the slipping wheel 406 to improve traction by rapidly stomping or pushing down on the vehicle's front axle, increasing the normal (vertical) force on the wheel. [...] Regulating this increased normal force from the actuator 408 on the wheel 406 helps to increase the lateral force by increasing the tire's traction and mitigating the vehicle's sliding. This increase in normal force is temporary and is ultimately countered by acceleration of the vehicle body"); and 
	a suspension control unit configured to control the suspension device to generate the required pitching moment (Fig 11 - active suspension system controller (942)).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Muruyama and Anderson, because each reference relates to systems for improving vehicle stability while cornering. The combination would yield predictable results according to the teachings of Anderson, by providing the vehicle with additional means to control stability while turning. 

As to claim 9, the combination of Muruyama and Anderson teaches the vehicle motion control system according to claim 8. See claim 8 for a statement of an obviousness rationale. 
	Anderson further teaches wherein the suspension device includes at least one of a variable damping force damper and an air suspension device (para [0012] - "In some embodiments, the vehicle suspension operates cooperatively and/or synergistically with air springs of the vehicle", para [0017] - "If the active suspension system includes a hydraulic actuator or damper, a state parameter of an active suspension system of at least one wheel may be, for example, without limitation: the pressure and/or temperature of hydraulic fluid in the hydraulic actuator or damper").

Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for maintaining vehicle stability in corners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669